DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/19/2022 has been entered.

Response to Amendment
	Applicant has submitted amendments to the claims on 05/19/2022.

Response to Arguments
Applicant’s arguments, filed 05/19/2022, with respect to the rejection(s) of claim(s) 1-10 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, due to amendments to the claims, a new rejection has been made under 35 USC 112(a) and 35 USC 112(b). 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 claims “in response to an instruction being issued to restart the main program from a block succeeding the predetermined block, wherein the instruction to restart the main program is issued following an interruption of execution of the machining program”, “in response to a determination that the flag is set at the time when the instruction is issued to restart the main program from the block succeeding the predetermined block wherein in response to a determination that the flag is set at the time when the instruction is issued to restart the main program from the block succeeding the predetermined block, the control device (i) determines that the machining program was interrupted during execution of the subsequence, and (ii) suspends the execution of the machining program”, and  “and in response to a determination that the flag is not set at the time when the instruction is issued to restart the main program from the block succeeding the predetermined block, the control device (i) determines that the machining program was not interrupted during execution of the subsequence, and (ii) does not suspend the execution of the machining program.”. 
The instant specification does not provide support for restarting the main program from a block succeeding the predetermined block wherein the instruction to restart the main program is issued following an interruption of execution of the machining program. 
Claims 9 and 10 claim similar language and are similarly rejected. 
Therefore claims 1-10 are rejected. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 claims “in response to start of an operation of a subsequence called from a predetermined in response to start of an operation of a subsequence called from a predetermined block in the main program”. However, the claim and instant specification fail to particularly point out and distinctly claim where the subsequence is located. 0008 of the instant application discusses a subsequence of subprogram, however, it is indefinite as to whether that is the same as the claimed subsequence. The claim language currently allows for two different interpretations. The subsequence can be located within the machining program or it can be located in the main program. Claims 9 and 10 claim similar language and are similarly rejected.
For the purpose of examination, it will be understood that it is the machining program that contains the subsequence. 
Therefore claims 1-10 are rejected.
The term “normal termination” in claims 1, 9 and 10 is a relative term which renders the claim indefinite. The term “normal termination” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore claims 1-10 are rejected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.D.S./Examiner, Art Unit 2116                                                                                                                                                                                                        
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116